DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Attorney, Jian Jiang (Reg. No. 69, 127) on 03/25/2022.The application has been amended as follows: 

Please cancel claims 1-5 and 15 directed to an invention non-elected invention.

Please amend claim 9 as follows 

A process of making porous particles, the process comprising: 

subjecting a mixture comprising a sweetener, a bulking agent, almond milk and 30-50 weight % water to a pressure in a range of 50-300 bar;
adding gas to the mixture;
drying the mixture to form the porous particles comprising an amorphous continuous phase and having a moisture content of 0.5-6%; and
reducing the particle size of the porous particles,
the amorphous continuous phase of the porous particles comprises sucrose, soluble fiber, and the almond milk,
wherein the porous particles have a closed porosity of between 20% and 80%. 




Reasons for Allowance
Claims 9, 11-13 and 17 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Claims 9, 11-13 and 17 are allowed because the prior art of record 
Van der Vegt, Wookey, Broeg and Zimmer further in view of Destephen do not teach or suggest, singularly or in combination, at least the limitations of the base claim 9 that requires the limitations including a method of making porous particles, wherein the process comprises
subjecting a mixture comprising a sweetener, a bulking agent, almond milk, and 30-50 wt% water to high a pressure in a range of 50-300 bar; adding gas to the mixture;drying the mixture to form the porous particles comprising an amorphous continuous phase and having a moisture content of 0.5-6%; and
reducing the particle size of the porous particles,the amorphous continuous phase of the porous particles comprises sucrose, soluble fiber, and the almond milk,wherein the porous particles have a closed porosity of between 20% and 80%. (see claim 9). Van der vegt in view of other art does not teach closed porosity of between 20-80% in a powdered composition comprising sugar and almond milk along with bulking agent.   
Also, see applicant’s arguments presented in applicant’s response of 3/17/2022 on page 5 to end of page 6, which are persuasive.
Thus the claims 9, 11-13 and 17 are free of prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791